Citation Nr: 1413057	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  11-32 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for vertigo, to include as secondary to service-connected bilateral hearing loss and service-connected tinnitus.  


REPRESENTATION

Veteran represented by:	J. Michael Woods


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to March 1968.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) reveals documents that are pertinent to the present appeal, to include VA treatment records.  The appeal is REMANDED to the RO.  

REMAND

This matter must be remanded to obtain an addendum medical opinion to fully address the issue of whether the Veteran's vertigo is secondary to his service-connected tinnitus as this issue was not addressed by the 2010 VA examiner (who only addressed whether vertigo was related to service-connected bilateral hearing loss).  Prior to obtaining such an opinion, any outstanding medical records should be obtained.  Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and his representative, and with their assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers referable to the treatment of his vertigo.  Obtain copies of any such records and associate them with the claims file.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Obtain an addendum medical opinion from the February 2010 VA examiner, or if he is unavailable, request an opinion from another appropriate VA physician to ascertain the nature and likely etiology of the vertigo.  The claimsfile and a copy of this remand must be made available to and reviewed by the examiner.  The examiner is asked to provide a rationale for any opinion rendered.  If the examiner is not able to provide an opinion, he or she should explain why.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's vertigo was proximately due to, the result of, or aggravated by a) his service-connected tinnitus; and b) his service-connected bilateral hearing loss.  If aggravation is found, the examiner is asked to comment on whether any increase in severity is due to natural progress of the disease, and if so, the examiner should identify the degree of increase in severity due to natural progression.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's vertigo is related to any event in service.

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved in this case is required. 

3. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


